In the United States Court of Federal Claims
                         OFFICE OF SPECIAL MASTERS

********************                  *
GAIL ROSS and CATHERINE               *
MCDOWELL, parents of                  *    No. 14-90V
M.R., a minor,                        *    Special Master Christian J. Moran
                                      *
                  Petitioner,         *
                                      *
v.                                    *    Filed: April 27, 2016
                                      *
SECRETARY OF HEALTH                   *    Attorneys’ fees and costs
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
******************** *
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
petitioner;
Heather Pearlman, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                  UNPUBLISHED DECISION AWARDING
                    ATTORNEYS’ FEES AND COSTS 1

      For an injury their child incurred, Gail Ross and Catherine McDowell
received compensation through the National Childhood Vaccine Injury Act, 42
U.S.C. §300aa—10 through 34 (2012). Decision, issued Sept. 14, 2015, 2015 WL
6163051. They now seek an award of their attorneys’ fees and costs. They are
awarded $49,318.21.

                                       ***

      1
        The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913
(Dec. 17, 2002), requires that the Court post this decision on its website. Pursuant
to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C.
§ 300aa-12(d)(4). Any redactions ordered by the special master will appear in the
document posted on the website.
       The present case is similar to other recently decided cases involving the law
firm representing this petitioner. In short, the parties did not agree to a reasonable
hourly rate for the attorneys representing petitioners in the Vaccine Program and
the dispute led to litigation. For a more complete recitation of events, see
McCulloch v. Sec'y of Health & Human Servs., No. 09-293V, 2015 WL 5634323
(Fed. Cl. Spec. Mstr. Sept. 1, 2015), and Avchen v. Sec’y of Health & Human
Servs., No. 14-279V (Fed. Cl. Spec. Mstr. Dec. 4, 2015).

       The petitioners originally requested an award of $29,164.60 in attorneys’
fees, $16,674.71 in attorneys’ costs, and $3,120.90 in costs that they personally
incurred. The Secretary interposed a specific objection due to the lack of evidence
supporting the rate requested for the petitioners’ expert. In conjunction with filing
a reply, the petitioners added $716.00.

       The Secretary has not interposed any objection to the time the petitioners’
attorneys have charged. See Dorego v. Secʼy of Health & Human Servs., No. 14-
337V, 2016 WL 1635826 (Fed. Cl. Spec. Mstr. April 4, 2016). The undersigned
finds that the attorneys’ time is reasonable.

       The Secretary’s objection that the petitioners did not substantiate the rate
requested by their expert was accurate when the Secretary made the objection. In
reply, the petitioners have cured this omission. Thus, the petitioners are awarded
all the costs they have requested.

        The remaining issue is the petitioners’ supplemental motion for attorneys’
fees. As attorneys experienced in the Vaccine Program, petitioners’ attorney
should have known that an invoice from a new expert in a field (sleep disorders)
that is rare in the Vaccine Program should have been accompanied by some
justification for the hourly rate. The Secretary’s unwillingness to discuss informal
resolution of motions for attorneys’ fees does not create an excuse for petitioners to
submit applications lacking sufficient detail. If the petitioners had properly
supported their initial application with the material that they submitted in reply, it
is likely the Secretary would not have raised any objection.

       The undersigned recognizes that petitioners were required to spend some
time supporting the fee request. In these circumstances, the undersigned will
award petitioners half of the amount requested in the supplemental motion for
attorneys’ fees ($358.00).

                                          2
       The petitioners are awarded $49,318.21 in attorneys’ fees and costs. This
shall be paid as follows:

      a. $46,197.31 ($29,164.60 + $358.00 + $16,674.71) representing attorneys’
         fees and costs. The award shall be in the form of a check made payable
         jointly to petitioners and petitioners’ attorney, Ronald Homer of
         Conway, Homer & Chin-Caplan, in the amount of $46,197.31; and

      b. $3,120.90, representing petitioners’ costs. The award shall be in the form
         of a check made payable to Gail Ross and Catherine McDowell for
         $3,120.90.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.

      Any questions may be directed to my law clerk, Shannon Proctor, at
(202) 357-6360.

      IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         3